                                                        United States District Court
                                                        Central District of California
                                                                                                                                        JS-3

 UNITED STATES OF AMERICA vs.                                                Docket No.            SA CR 19-185-JFW

 Defendant           Edwin Garcia Lopez [78825-112]                          Social Security No. x         x   x   x
 akas:    Garcia Lopez, Uriel                                                (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   Month         Day    Year
     In the presence of the attorney for the government, the defendant appeared in person on this date.                January   13      2020


     COUNSEL         Andrea L. Jacobs , DFPD
                     (Name of Counsel)

      PLEA           x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                               CONTENDERE          GUILTY
     FINDING         There being a finding of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Illegal Alien Found in the United States Following Deportation in violation of 8 U.S.C. § 1326(a) as
                     charged in the Single-Count Information filed on November 5, 2019
JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/            sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty
  COMM
  ORDER
                     as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
                     judgment of the Court that the defendant EDWIN GARCIA LOPEZ is hereby committed on the single-count
                     information to the custody of the Bureau of Prisons to be imprisoned for a term of 6 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of one year under the
following terms and conditions:

1.        The defendant shall comply with the rules and regulations of the U.S. Probation Office and General Order
          18-10, including, but not limited to, the condition that defendant shall not commit another federal, state or local
          crime;

2.        The defendant shall refrain from any unlawful use of a controlled substance. As directed by the Probation
          Officer, the defendant shall submit to one drug test within 15 days of release from imprisonment. Thereafter,
          defendant shall also submit to periodic drug testing as directed by the Probation Officer, not to exceed eight
          drug tests per month;

3.        The defendant shall comply with the immigration rules and regulations of the United States, and when deported
          or removed from this country, either voluntarily or involuntarily, not re-enter the United States illegally. The
          defendant is not required to report to the Probation Office while residing outside of the United States; however,
          within 72 hours of release from any custody or any re-entry to the United States during the period of
          Court-ordered supervision, the defendant shall report for instructions to the U.S. Probation Office located at the
          United States Courthouse, 312 North Spring Street, Suite 600, Los Angeles, California 90012.
\\
\\
\\


CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 5
 USA vs.     Edwin Garcia Lopez [78825-112]                                Docket No.:     SA CR 19-185-JFW

4.       The defendant shall not obtain or possess any driver’s license, Social Security number, birth certificate,
         passport, or any other form of identification in any name, other than the defendant’s true legal name, without
         the prior written approval of the Probation Officer; nor shall the defendant use, for any purpose or in any
         manner, any name other than his true legal name.

5.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be paid at $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial
Responsibility Program.

Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived, as it is found that defendant does not have the
ability to pay a fine.

Defendant informed of right to appeal.

Court recommends that the defendant be placed in a facility located in Southern California.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            January 13, 2020
            Date                                                U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                Clerk, U.S. District Court



            January 13, 2020                              By    Shannon Reilly /s/
            Filed Date                                          Deputy Clerk




CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 2 of 5
 USA vs.     Edwin Garcia Lopez [78825-112]                                          Docket No.:      SA CR 19-185-JFW

 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                       STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                        While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 3 of 5
 USA vs.     Edwin Garcia Lopez [78825-112]                           Docket No.:   SA CR 19-185-JFW

             The defendant must also comply with the following special conditions (set forth below).

       STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
 unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C.
 § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and
 penalties pertaining to restitution, however, are not applicable for offenses completed before April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
 defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s
 mailing address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
 § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
 material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
 restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or
 the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
 restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before
 the United
                          States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

        CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                      SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release
 authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure
 and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the
 defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval of
 the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or
 other pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses.
 Records of all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon
 request.




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 4 of 5
                                                           RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                     to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.
                                                           United States Marshal


                                                      By
            Date                                           Deputy Marshal
                                                       CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file
 in my office, and in my legal custody.
                                                           Clerk, U.S. District Court


                                                      By
            Filed Date                                     Deputy Clerk



                                        FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of
them.

         (Signed)
                Defendant                                              Date


                     U. S. Probation Officer/Designated Witness        Date




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 5 of 5
